            Case: 3:20-cv-00083-jdp Document #: 7 Filed: 02/18/20 Page 1 of 3


                                                                                              DOC HO
                                                                                           i?ocCTIFILED

            rk ,a\o, PIL cfroin-                                                        2020 FEB 18 Ph 12: 311

            til  ...th4f.-- 0 Udi4a4sea.                                                  DF-fro.,-----r -p, ,.
             tz O/)'M xv frk RAY):3217                                                  CLET6vflr.r-
                                                                                               Li i .
                                                                                                                      I     ,
            71#46.61:16,in 4/At - ,S A7E,C,
                                                                      .                                               1
                                                                          -
                                                                 iq_erip_fitemaw‘Q-7,5zm
                        .
                                                                        - 1,4;ei CrWrinc ijion4 61ifrize
                                                                vtaki..42         t
                                                                ..A, g In j>koatblitor7)) ,It
                                                                14 cia(344-41 i WE C3963

 .
                                                 AQ                           (Fazosat S                              i



   S
                                                                                         .                        ,
.1 -(77 ,e),(4,.   ..„,,,, .--
 •   06:),c, .2tir 6,A°
                  -ow   '.t         a
                                                                   fi                 a -:"}"0         ll       AV>

            0 AAA                   i
                                    k4,71
                                        '10
                                         atil (A-0                                                ha

            PnC,            i




                                                               ita 2107i/ Th                   gsle
                                                                                                  -t—
, _

                                                                                                            1         .)
      •     37 O,ffrk tovvchp!Afeti                                                        WcA
                    sac                                (
                                               C?               Ot,                   R e          ( EN,
            +A+                         410 \op t ...,                        t                             le-
            ref/A         , ..3 4f>            . 10,   I' Al

                                (the Q-- r ar
                                            e10                                         n .4                          I

                              ,.,        0,.                   St 4:1 4
          • *Li                     .0           /             .ei Vat 0 faiinkya4„,
                       --
               ,L.,14_,W..._/
                 .. _                                                                            gla                       a a

                                                                          6AtigkeirJ2
                Case: 3:20-cv-00083-jdp Document #: 7 Filed: 02/18/20 Page 2 of 3




            — ,-,27.,z,                                              dtw-ze-- Feel.:
                                                   t41n4,,,efee4,7 or-

                           y          0.6.1<b) Len       a 10.64A It
                a*. , eitilcAP CrPirt      al,91.47/44) (79:4frno 0
                                  121                        -wit , _ o
                                                --i-,h9_ tills(C
                _e_dtv,,,      ,0_44..cf., .2 _ to Anti\ r\lc_ ei CM                                            A A‘l


                    f A4°
                € 41a                      1         er           QC:IS/401               AM    .#11
                                                                                                 t . k .1-ekt
                                                                                                          .   - . • 414ea


                 Wqrin CA*                                                  _6? A.t. Trn -the, D At9 )
                ,-)7)+12 0_4. a An cek.                                    aiiel.4 c.,141-1 elf wv4,11.1A.zi .
                  Ann'

                                                                                                                 io-
                . _. _a_.•                     A         Arral                      49 Z./     Ars       -.
                iPr)                  a              CO .)                ,
                                                                          %4-              ..000q la
    .       0   Cbet               VIL 9   P._ 451.10JvIARrg.itar P                       e 00 ;kV c?,_ c       1
                                                                                                                    4


                QAD I, •P )1.)0_.,?..rtfr)en ea ri . .k.._
                                                                                   arc
                       a
                       irnt a.te 4J&3                                              rns&l.-A4e OgRAfrA
                1 .i                 17 Wheein et

                           1 •4 ar             _    ±...., ;..., dr          if ..r.i,                                   A
                          JI
                           _                                                                                                 .!
        s
                14 on -. ,
                         kad t ) n , V (.4                                                                              "V li
                                 e . 6_,......A-7.<1
                             )    g
                                              ?4};:k               ? 0Pf et;
                                                                en?
                                             4- m. .C•.(trattrtt7              ' '     c,,,,L
                    7:     W                'ivAsSti                       4 &) .tt  tee.
                e
                (IA
                               _                stir              .._41.1 de t AZ; 144 ) 4:420
                       _Itj ,                      14)            el.* rif. ilir

.           S    ±t) ) 1 )
                                                                 4.
                                                                 4•04.44ak*      0
                                                                          *a.m.. " 'Saw
                                                                        i 4     . r
                                                                                                I A Mii:4414,WQ2
                                                                                                               ,6
                                                                                                            o•- --
                1   - t Salsa 4..a                   rej 1°1       .ten      :
                                                                             311/2,
                                                                                  1            ii
                                                     -••••-                                     woo   is Air ''•it 104
                       --
    Case: 3:20-cv-00083-jdp Document #: 7 Filed: 02/18/20 Page 3 of 3




•   NI.                                                                                                             Sr *
                                                                                             ,
                                                                                                                                  A             14
                                                                                             ‘                      e7
•
             t       i       AA•                r                                                                          ir            jr
        _
        41    ,A0              -. ail
                                  - - AP           AS -                                      .                                              ,
        " -      ..•• a.' s
                     . ...4,       t,t.C
                                                                                                           f. .
                                                                                                 i                          ysi        41       _
                                                                     tilidt,                                         .411!        /
                 ,                                                                                          .......e. ;
                                                 ti? "                        t. . . -                                            ,
                         .                                                     .)..44 -                         1
                                                                                    vle
                                                                                                                                       .. .i.
                                        ,              '     7    4   li.                                  ia

                                                                  ePtn
    .                 4..4.,-.7.2                                           e\PI ' t A


                         , ..
                                                                                                                                        4
                                                1 #.         )) At ii-t7   „a efr,. 7.2 -1                                      -,          , I/
    fli,4h 7:                                                    .... C Aft
                                                                        -f ."-
                                            '
                                                       uot         4-4 r ,,,,,-- !, ‘. ,..,_.,, ..,,,                                ,




                                                       4                                 ,                      t
                                                                 .                                                  ..                \
                                                                                                                                       ,.
                                   ,i                                                                           .          .
                                                ,                                                    A t
